DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2019/051961, filed 28 Jan 2019; and claims benefit of foreign priority document EP 18154064.2, filed 30 Jan 2018; this foreign priority document is in English.

Claims 1-20 are pending in the current application and are examined on the merits herein.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The substitute specification at each of paragraph 0023, 0039, 0053, and 0064 contains an embedded hyperlink because the reference to the recited websites include the prefix "https://". 



The disclosure is objected to because of the following informalities: the substitute specification at page 9, paragraph 0033 recites "between about 4,17 and 12.5 pg/ml fructosamine-3-kinase, 2.50 and 4,17 mM ATP and 1.00 and 1.67 mM MgC^." and "5 mM ATP/2 mM MgCh". The recitations of "MgC^" and "MgCh" appear to be typographical errors for the chemical formula MgCl2. The recitations of numbers appears to use both the decimal point (for example "2.50") and decimal comma (for example "4,17") as the decimal separator symbol. As a matter of form the same symbol should be used consistently, and the decimal point is used throughout the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szwergold et al. (Diabetes, 2001, 50, p2139-2147, provided by Applicant in IDS filed 20 Aug 2020).
Szwergold et al. discloses the purification and characterization of a mammalian fructosamine-3-kinase (FN3K), which phosphorylates fructoselysine (FL) residues on glycated proteins, to FL-3-phosphate (FL3P). This phosphorylation destablilizes the FL adduct and leads to its spontaneous decomposition, thereby reversing the nonenzymatic glycation process at an early stage. (page 2139, abstract) Szwergold et al. discloses in previous studies of the cataract in the diabetic rat lens they identified fructose-3-phosphate (Fru-3P), which is a potent glycating agent. Their data suggested that this compound is produced through the phosphorylation of fructose by a fructose-3-phosphokinase. (page 2139, right column, paragraph 2) Szwergold et al. discloses the high affinity of the FN3K for FL on proteins and the lability of FL3P suggest that this kinase may be part of an ATP-dependent system for removing carbohydrates from nonenzymatically glycated proteins. (page 2140, left column, paragraph 2) Szwergold et al. discloses an FN3K assay in which enzyme preparations of 75-ml aliquots were added to an assay mixture containing 50 mmol/l HEPES (pH 8.0), 5 mmol/l ATP, 0.5 mCi of 33P-ATP, 2 mmol/l MgCl2, and 1 mmol/l of FBAPZ (fructose-1,4-[3-aminoethyl]-piperazine), with a final volume of 100 ml. The assay mixture was incubated at 37°C for 60 min, and the reaction was stopped with an equal volume (100 ml) of 25 mmol/l EDTA. (page 2140, right column, paragraph 2) Szwergold et al. discloses for the FN3K-deglycation system to operate properly, along with FN3K, cells must have systems to detoxify 3DG. Szwergold et al. postulates that, under normoglycemic conditions, the FN3K system functions efficiently by keeping the levels of glycated proteins in check by breaking down FL residues to lysine, 3DG, and inorganic phosphate and by metabolizing the resultant 3DG to 3DF and DGA. Such a two-stage detoxification system is not uncommon in nature, as illustrated by the superoxide-dismutase/catalase system. (page 2146, left column, paragraph 1) Szwergold et al. discloses this finding should be helpful in producing a better understanding of nonenzymatic glycation and its relationship to long-term diabetic complications. (page 2146, right column, paragraph 2)
Therefore the disclosure of the FN3K assay system taken in view of the disclosure of Szwergold et al. as a whole is interpreted as a composition comprising FN3K and ATP in amounts useful to treat cataract in a human or animal subject, and further comprising magnesium ions in the form of MgCl2, because the assay system contains amounts effective to perform the catalyzed reaction, meeting limitations of claims 12 and 14. Further, the FN3K assay system contains ATP and MgCl2 in the concentrations recited in the specification as effective amounts, suggesting the amount disclosed in Szwergold et al. correspond to the claimed amounts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Szwergold et al. (Diabetes, 2001, 50, p2139-2147, provided by Applicant in IDS filed 20 Aug 2020) in view of Delpierre et al. (Diabetes, 2000, 49, p1627-1634, provided by Applicant in IDS filed 20 Aug 2020).
Szwergold et al. discloses as above. Szwergold et al. further teaches their sequence data of FN3K are in excellent agreement with a recent report on this enzyme by Delpierre et al. (page 2139, abstract) Szwergold et al. further teaches the F3NK protein we purified is identical to the FN3K that was purified and cloned by Delpierre et al. (page 2144, right column, paragraph 4)
Szwergold et al. does not specifically disclose the composition where the FN3K is a recombinant FN3K. (claim 15)
Delpierre et al. teaches identification, cloning, and heterologous expression of mammallian fructosamine-3-kinase. Delpierre et al. teaches identification of the corresponding human and mouse cDNAs, and both proteins were expressed in Escherichia coli and purified. The physiological function of fructosamine-3-kinase may be to initiate a process leading to the deglycation of fructoselysine and of glycated proteins. (page 1627, abstract) Delpierre et al. teaches the working example of the expression and purification of recombinant fructosamine kinases. (page 1629, left column, paragraphs 1-2)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Szwergold et al. in view of Delpierre et al. in order to substitute the fructosamine-3-kinase disclosed by Szwergold et al. with a recombinant fructosamine-3-kinase taught by Delpierre et al. One of ordinary skill in the art would have been motivated to combine Szwergold et al. in view of Delpierre et al. with a reasonable expectation of success because Szwergold et al. provides guidance regarding the equivalence of the fructosamine-3-kinase taught by Szwergold et al. and Delpierre et al. and guidance for selecting the teachings of Delpierre et al. See also MPEP 2144.06 at II. providing "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." In this case Szwergold et al. and Delpierre et al. suggest the equivalence between the fructosamine-3-kinase disclosed by Szwergold et al. and the recombinant fructosamine-3-kinase taught by Delpierre et al. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Szwergold et al. (Diabetes, 2001, 50, p2139-2147, provided by Applicant in IDS filed 20 Aug 2020) in view of Delpierre et al. (Diabetes, 2000, 49, p1627-1634, provided by Applicant in IDS filed 20 Aug 2020) as applied to claims 12 and 14-15, and further in view of Li et al. (Appl. Biochem. Biotechnol., 2007, 142, p104-124, cited in PTO-892).
Szwergold et al. in view of Delpierre et al. teach as above. Delpierre et al. teaches the protein sequence of the human and mouse fructosamine-3-kinase. (page 1631, right column, figure 4)
Szwergold et al. in view of Delpierre et al. do not specifically disclose the recombinant fructosamine-3-kinase is produced by a recombinant production method in Pichia pastoris. (claim 16)
Li et al. teaches the state of the art and teaches Pichia pastoris has been used extensively and successfully to express recombinant proteins. Li et al. teaches known factors for applying the system for protein expression including vectors, host strains, heterologous gene integration into the genome, secretion factors, and the glycosylation profile. Li et al. teaches optimization can be achieved by controlling the medium composition, pH, temperature, and dissolved oxygen, as well as by methanol induction and feed mode. (abstract spanning pages 105-106) Li et al. teaches recombinant protein production in the yeast strain Pichia pastoris has several advantages over other eukaryotic and prokaryotic expression systems: (1) rapid growth rate, coupled with ease of high cell-density fermentation; (2) high levels of productivity in an almost protein-free medium; (3) elimination of endotoxin and bacteriophage contamination; (4) ease of genetic manipulation of well-characterized yeast expression vectors; (5) absence of known human pathogenicity in the spectrum of lytic viruses that prey on P. pastoris; (6) diverse posttranslational modifications that include polypeptide folding, glycosylation, methylation, acylation, proteolytic adjustment, and targeting to subcellular compartments; and (7) the ability to engineer secreted proteins that can be purified from growth medium without harvesting the yeast cells themselves. (page 106, first full paragraph) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Szwergold et al. in view of Delpierre et al. further in view of Li et al. in order to substitute the recombinant fructosamine-3-kinase with one produced by a recombinant production method in Pichia pastoris. One of ordinary skill in the art would have been motivated to combine Szwergold et al. in view of Delpierre et al. further in view of Li et al. with a reasonable expectation of success because Li et al. teaches Pichia pastoris has been used extensively and successfully to express recombinant proteins, suggesting the recombinant protein sequence produced by such expression would by obvious, and provides several advantages over other eukaryotic and prokaryotic expression systems. It would have been obvious to substitute the recombinant fructosamine-3-kinase in the composition made obvious by Szwergold et al. in view of Delpierre et al. with one produced by a recombinant production method in Pichia pastoris in order to provide the same advantages as taught by Li et al.

Allowable Subject Matter
Claims 1-11 and 18-20 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
The state of the art before the time the invention was filed is taught by Dunmore et al. (Diabetes, 2018, 67, p131-136, cited in PTO-892).
Dunmore et al. teaches the phenomenon of a discrepancy between glycated hemoglobin levels and other indicators of average glycemia may be due to many factors but can be measured as the glycation gap (GGap). This GGap is associated with differences in complications in patients with diabetes and may possibly be explained by dissimilarities in deglycation in turn leading to altered production of advanced glycation end products (AGEs). We hypothesized that variations in the level of the deglycating enzyme fructosamine-3-kinase (FN3K) might be associated with the GGap. (page 131, abstract) Dunmore et al. teaches we cannot definitively conclude that FN3K activity variation accounts for the GGap, since we have described association, not causation, albeit for the first time ever. Whilst our data might prompt a reevaluation of FN3K action, we accept it is currently held that FN3K has negligible effect at the Hb b-chain N-terminus and that if this is correct, our hypothesis may be unsustainable. (paragraph spanning page 134-135)
The claimed invention would not have been obvious over the teachings of the prior art because Dunmore et al. teaches the first description of an association, not necessarily causation, of FN3K activity and the GGap, and suggests reevaluation of FN3K action. MPEP 2145 at XB. provides ""The admonition that ‘obvious to try’ is not the standard under § 103 has been directed mainly at two kinds of error." ...  "In others, what was ‘obvious to try’ was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it." In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted)" In this case Dunmore et al. provides only general guidance of how to achieve the claimed invention in suggesting pharmaceutical interventions may become possible using agents that modify FN3K activity, or a suggestion for exploring a new technology or general approach that seemed to be a promising field of experimentation. Further, Dunmore et al. teaches the state of the art before the time the invention was that this is the first description of an association, not necessarily causation, of FN3K activity and the GGap, which suggests one of ordinary skill in the art would not have had the required degree of predictability or expectation of success to modify the teachings of the prior art and arrive at the claimed invention. Therefore the claimed invention is not taught or fairly suggested by the closest prior art because the prior art does provide guidance for selecting the particular form of the claimed invention and/or because the prior art does not provide at least some degree of predictability or expectation of success for the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 and 18-20 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim.
Claims 12 and 14-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623